                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

AMERICAN POWER CHASSIS, INC.,                    )
                                                 )
                       Plaintiff,                )
                                                 )           CIVIL ACTION
v.                                               )
                                                 )           No. 13-4134-KHV
GARY JONES and                                   )
JONES & SONS CHASSIS, INC.,                      )
                                                 )
                       Defendants.               )
                                                 )

                                MEMORANDUM AND ORDER

       American Power Chassis, Inc. brings suit against Gary Jones for breach of contract, fraud

and negligent misrepresentation. See Amended Complaint (Doc. #7) filed January 8, 2014. On

September 17, 2018, the Court found that defendant’s repeated and willful refusal to comply with

discovery orders warranted the sanction of default judgment. See Memorandum And Order (Doc.

#147) at 12-17. On September 28, 2018, the Court held an evidentiary hearing and determined that

on account of its claims, plaintiff sustained damages in the amount of $389,133.09. See Journal

Entry (Doc. #153). The same day, the Court entered judgment in favor of plaintiff and against

defendant in the amount of $389,133.09, with interest thereon at the rate of 2.58% as provided by

law, and plaintiff’s costs of action. See Judgment In A Civil Case (Doc. #154). This matter comes

before the Court on Defendant Gary Jones Objection To Memorandum & Order [And] No Evidence

And Traditional Motion For Summary Judgment (Doc. #155) filed October 11, 2018, which the

Court construes as a motion to alter or amend judgment under Rule 59(e), Fed. R. Civ. P.

                                        Legal Standards

       Under Rule 59(e), the Court has discretion to alter or amend a judgment if the moving party

can establish (1) an intervening change in the controlling law; (2) the availability of new evidence
that could not have been obtained previously through the exercise of due diligence; or (3) the need

to correct clear error or prevent manifest injustice. Servants of Paraclete v. Does, 204 F.3d 1005,

1012 (10th Cir. 2000). Such a motion is appropriate when the Court has misapprehended a party’s

position, the facts or the controlling law, or the Court has “mistakenly decided issues outside of

those the parties presented for determination.” In re Sunflower Racing, Inc., 223 B.R. 222, 223 (D.

Kan. 1998) (citing Anderson v. United Auto Workers, 738 F. Supp. 441, 442 (D. Kan. 1990)). Rule

59(e) does not permit a losing party to rehash arguments previously addressed or to present new

legal theories or facts that could have been raised earlier. Brown v. Presbyterian Healthcare Servs.,

101 F.3d 1324, 1332 (10th Cir. 1996); Servants of Paraclete, 204 F.3d at 1012. A party’s failure to

present his strongest case in the first instance does not entitle him to a second chance in the form of

a motion to reconsider. Cline v. S. Star Cent. Gas Pipeline, Inc., 370 F. Supp.2d 1130, 1132

(D. Kan. 2005). Whether to grant a motion for reconsideration is committed to the court’s

discretion. See Hancock v. City of Okla. City, 857 F.2d 1394, 1395 (10th Cir. 1988).

                                              Analysis

       Defendant’s motion appears to have two components. First, defendant seeks summary

judgment for what appear to be the same reasons – verbatim – which he asserted in an earlier

motion for summary judgment. Compare Defendant Gary Jones Objection To Memorandum &

Order [And] No Evidence And Traditional Motion For Summary Judgment (Doc. #155) at 3-10 with

Defendant Gary Jones Objections To Memorandum & Order [And] No Evidence And Traditional

Motion For Summary Judgment (Doc. #148) filed September 26, 2018 at 1-8. Second, defendant

asserts that the Court’s entry of default judgment against him is unjust. Defendant Gary Jones

Objection To Memorandum & Order [And] No Evidence And Traditional Motion For Summary

Judgment (Doc. #155) at 1-2, 10-11.

                                                 -2-
I.     Motion For Summary Judgment

        On September 27, 2018, the Court entered an order which overruled defendant’s motion for

summary judgment.1 See Memorandum And Order (Doc. #150). In so ruling, the Court noted that

it had previously found that defendant’s repeated and willful refusal to comply with discovery orders

warranted the sanction of default judgment against defendant. See id. at 1 (citing Memorandum And

Order (Doc. #147) at 12-17). Because default had been established, the Court found that defendant

lacked standing to contest the factual allegations of plaintiff’s claims for relief, i.e. that defendant

was conclusively liable on plaintiff’s claims. See id. at 2 (citing Mathiason v. Aquinas Home Health

Care, Inc., 187 F. Supp.3d 1269, 1274 (D. Kan. 2016) and Olivas v. Brentwood Place Apts., LLC,

No. 09-4035-JAR, 2010 WL 2952393, at *4 (D. Kan. July 26, 2010)).

        As noted, defendant’s current motion contains virtually identical assertions to those made

in his previous motion for summary judgment. To the extent defendant merely rehashes the same

arguments, the Court rejects them for reasons previously stated. See Memorandum And Order

(Doc. #150) at 1-2. To the extent defendant seeks reconsideration of the summary judgment ruling

on grounds that the Court erred in entering default judgment, the Court declines to reconsider its

ruling for reasons stated below.

I.     Default Judgment

        As noted, the Court previously found that defendant’s repeated and willful refusal to comply

with discovery orders warranted the sanction of default judgment. See Memorandum And Order

(Doc. #147) at 12-17. Defendant asserts that default judgment and/or sanctions are “not equally just


        1
                Defendant sought summary judgment based on assertions that in discovery, plaintiff
failed to respond to requests for admission under Rule 36, Fed. R. Civ. P. See Defendant Gary Jones
Objections To Memorandum & Order [And] No Evidence And Traditional Motion For Summary
Judgment (Doc. #148) at 1-8.

                                                  -3-
under the circumstances of the case” and that “[t]here is no willful prejudice to the non-offending

party, no willful culpability of the offending party, no willful interference, and no willful discovery

violations.” Defendant Gary Jones Objection To Memorandum & Order [And] No Evidence And

Traditional Motion For Summary Judgment (Doc. #155) at 10. In addition, defendant makes

unsupported, conclusory assertions which are directly contrary to the Court’s previous findings.2

Defendant points to no intervening change in controlling law, availability of new evidence or need

to correct clear error or prevent manifest injustice. On this record, the Court declines to reconsider

its ruling.

        IT IS THEREFORE ORDERED that Defendant Gary Jones Objection To Memorandum

& Order [And] No Evidence And Traditional Motion For Summary Judgment (Doc. #155) filed

October 11, 2018, which the Court construes as a motion to alter or amend judgment under

Rule 59(e), Fed. R. Civ. P., is OVERRULED.

        Dated this 29th day of October, 2018 at Kansas City, Kansas.

                                               s/ Kathryn H. Vratil
                                               KATHRYN H. VRATIL
                                               United States District Judge




        2
                For instance, defendant asserts that he “has responded to discovery requests without
objection, has not willfully interfered with the judicial process, has timely and willfully complied
with rules and orders of the court.” Defendant Gary Jones Objection To Memorandum & Order
[And] No Evidence And Traditional Motion For Summary Judgment (Doc. #155) at 10. These
unsupported assertions are directly contrary to the Court’s previous findings. See Memorandum
And Order (Doc. #147) at 12-14, 16 (record clearly demonstrates defendant has repeatedly and
willfully refused to comply with discovery orders; despite orders and warnings, defendant objected
to virtually every discovery request; defendant continues to manufacture reasons why he “believes”
he cannot provide requested information).

                                                 -4-
